Ruth Sheffield, hereinafter called defendant, was convicted in the county court of Oklahoma county of the unlawful possession of intoxicating liquor, and her punishment fixed by the jury at a fine of $350 and confinement in the county jail for a period of 90 days.
The evidence of the state was that on searching defendant's premises they found five gallons of whisky put up in half-gallon fruit jars, and that defendant admitted it was her whisky. Defendant denied that the whisky was hers or that she had made any admissions to the officers.
Defendant contends that this evidence was insufficient to support the verdict of the jury.
There is a clear conflict in this evidence. The credibility of the witnesses and the weight to be given their *Page 385 
testimony is for the jury. This court will not disturb the verdict of the jury where there is any competent evidence to support the same.
The evidence being sufficient to support the verdict of the jury, the cause is affirmed.
DAVENPORT, P. J., concurs. EDWARDS, J., absent, not participating.